WIGGINTON, Judge.
R.W., a child, appeals from the order adjudicating him delinquent for burglary and petit theft on the ground that the trial court erred in failing to grant his motions for judgment of acquittal. We agree. Not only was the evidence insufficient to establish the required connection between the coins discovered in R.W.’s possession and those used to operate the pool table and video game which had been broken into during the burglary, S.P.L. v. State, 512 So.2d 1153 (Fla. 1st DCA 1987), but it was also insufficient to establish R.W. as an aider and abettor. Mere presence at the scene of the crime or knowledge that an offense is being committed is not the same as participation with a criminal intent sufficient to convict under an aider and abettor theory. C.P.P. v. State, 479 So.2d 858 (Fla. 1st DCA 1985); J.W. v. State, 467 So.2d 796 (Fla.3d DCA 1985). Accordingly, the order appealed is reversed and the cause remanded with directions to discharge R.W.
ERVIN and THOMPSON, JJ., concur.